Citation Nr: 0426969	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  00-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hearing loss of the right ear.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for sinusitis has been 
received.

3.  Entitlement to service connection for a disability 
manifested by dizziness with loss of balance.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1973 to March 
1975.

In April 1985, the RO denied, inter alia, the veteran's 
original claim for service connection for sinusitis.  
Although, as discussed in detail below, the RO apparently, 
provided notice of the decision the veteran did not appeal.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision that denied an 
increased disability rating for right ear hearing loss; and 
denied service connection for sinusitis, dizziness with loss 
of balance, and tinnitus.  The veteran filed a notice of 
disagreement (NOD) in April 2000, and the RO issued 
statements of the case (SOCs) in May 2000 and September 2000.  
The veteran filed substantive appeals in May 2000 and October 
2000.

In September 2000, the RO issued a supplemental SOC.  
Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in December 2000, the veteran 
submitted additional correspondence that indicated she no 
longer desired a Board hearing.  In October 2003 and May 
2004, the RO issued supplemental SOCs, reflecting the 
continued denial of each claim.

The Board notes that, in the November 1999 rating decision on 
appeal, the RO addressed the underlying question of service 
connection for sinusitis, without specifically addressing the 
pertinent legal authority governing finality and petitions to 
reopen previously denied claims.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  
However, the Board emphasizes that the preliminary question 
of whether a previously denied claim should be reopened and 
reconsidered is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  How the RO characterized the issue or what the RO may 
have determined in this regard is irrelevant.  The initial 
question before the Board is whether new and material 
evidence has been presented.  Id.  Hence, the Board has 
characterized the issue, accordingly, as on the title page.  
Given the Board's favorable action on this matter, the 
veteran is not prejudiced by the Board's application of the 
laws and regulations governing finality and petitions to 
reopen, in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board's decision on the claim for an increased disability 
rating for right ear hearing loss and on the petition to 
reopen the claim for service connection for sinusitis is set 
forth below.  The remand following the decision addresses the 
claims for service connection for sinusitis, on the merits, 
for dizziness with loss of balance, and for tinnitus; those 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on her part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence received in May 2004, the veteran's 
representative appears to raise the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  As that issue has not been adjudicated by the RO, it 
is not properly before the Board; hence, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased rating for right ear 
hearing loss, and the petition to reopen the claim for 
service connection for sinusitis has been accomplished.

2.  Audiometric testing  has revealed a Level XI hearing 
acuity in the right ear, and a Level I hearing acuity in the 
left ear.

3.  In an April 1985 decision, the RO denied, inter alia, the 
veteran's claim for service connection for sinusitis.  A 
January 1986 SOC reflects that the veteran was notified of 
the rating decision in April 1985, and that she filed a 
timely NOD on another issue, but did not appeal the denial of 
service connection for sinusitis.

4.  New evidence associated with the claims file since the 
April 1985 denial, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.383, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100) and 4.86 (2003); 69 Fed. Reg. 48,148-48,150 (August 9, 
2004).

2.  The RO's April 1985 denial of service connection for 
sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

3.  Evidence received since the RO's April 1985 denial is new 
and material; thus, the criteria for reopening the claim for 
service connection for sinusitis are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 156(a) (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

With respect to the petition to reopen the claim for service 
connection for sinusitis, the Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).  

While there are, nonetheless, duties to notify and assist 
owed the veteran with respect to the petition to reopen, in 
light of the Board's favorable disposition on that matter, 
the Board determines that all notification and development 
action needed to render a fair decision on the petition to 
reopen has been accomplished.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal for an increased disability 
rating for right ear hearing loss has been accomplished.

Through the September 2000 SOC-and the October 2003 and May 
2004 SSOCs-as well as the September 2003 letter, the veteran 
and his representative have been notified of the laws and 
regulations governing the claim for an increased disability 
rating, the evidence that has been considered in connection 
with this appeal, and the bases for the denial of the claim.  
The RO notified the veteran of the applicable rating 
criteria, and of the need for evidence of current medical 
treatment.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's September 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
her that VA would make reasonable efforts to help her get 
evidence necessary to support her claim for an increased 
disability rating, particularly, medical records, if she gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  In 
that letter, the RO requested that the veteran provide the 
names and addresses of medical providers, the time frame 
covered by the records, and the condition for which she was 
treated, and notified her that VA would request such records 
on her behalf if she signed a release authorizing it to 
request them.  The RO's letter also invited the veteran to 
send in all evidence to support her claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in this matter has not, in any way, 
prejudiced the veteran.  

When the RO initially adjudicated the claim for an increased 
disability rating in November 1999, the VCAA was not then in 
effect.  As indicated above, the RO issued the September 2000 
SOC explaining what was needed to substantiate the claim 
within one-year of the November 1999 rating decision on 
appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Following enactment of the VCAA, the 
RO issued to the veteran the September 2003 letter, notifying 
her of the VCAA duties to notify and assist, and solicitating 
information and evidence from the veteran.  The letter was 
provided to the veteran well before the claim was again 
adjudicated in May 2004 .  The veteran did not inform the RO 
of the existence of any evidence that had not already been 
obtained in response to that letter, or at any other point 
during the pendency of this appeal.  Furthermore, the matter 
was not certified to the Board until after  the one-year 
period for response to such notice letter had expired.  See 
38 U.S.C.A. § 5103(b)(1).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim for an increased disability 
rating is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issue on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support her claim for an increased disability rating.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
outstanding pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims for an increased 
disability rating for right ear hearing loss, and the 
petition to reopen.

II.  Evaluation of Right Ear Hearing Loss

Service connection has been established for hearing loss of 
the right ear, effective September 28, 1984.  Audiometric 
testing revealed a profound sensorineural hearing loss of the 
right ear.  The RO assigned an initial 10 percent disability 
evaluation.

On August 20, 1999, the veteran filed a claim for an 
increased disability rating for right ear hearing loss.

On audiometric testing in September 1999, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
105+
105+
105+
105+
LEFT
N/A
5
0
15
15

Speech audiometry then revealed speech recognition ability of 
0 percent in the right ear and of 96 percent in the left ear.

The veteran underwent a VA examination in September 2003.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
105+
105+
105+
105+
LEFT
N/A
15
15
20
25

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear; the right ear could not be 
evaluated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100..

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Under a special provision  for evaluating exceptional 
patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2003).

In this case, , the record reveals puretone thresholds 
meeting the definition of exceptional hearing impairment for 
the right ear under 38 C.F.R. § 4.86(a).  Applying the 
revised method for evaluating hearing loss to the results of 
the September 2003 audiometric evaluation, the veteran has 
Level XI hearing acuity in the right ear, regardless of 
whether  Table VI or Table VIa is applied.
   
The governing legal authority also includes regulatory 
provisions establishing that where service connection has 
been granted only for defective hearing involving one ear, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal and assigned a designation of Level 
I, subject to the provisions of 38 C.F.R. § 3.383.  See 
38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including deafness in both ears, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct. 

During the course of this appeal, Congress amended 
38 U.S.C.A. § 1160(a)(3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004). As there is 
no indication that the amendment is intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the amendment, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provision.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability (as shown here, in 
this case) and hearing impairment as a result of nonservice-
connected disability in the other ear meets the provisions of 
38 C.F.R. § 3.385.  

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that she is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard, 4 Vet. App. 394.

In this case, with respect to the nonservice-connected left 
ear hearing impairment, the September 2003 audiometric 
evaluation neither shows total deafness nor a hearing 
disability as defined by 38 C.F.R. § 3.385; hence, special 
consideration for compensation as a paired organ under 
38 C.F.R. § 4.85(f) is not applicable under either version of 
the regulation.  Accordingly, the left ear is assigned a 
Roman numeral designation for hearing impairment of I, which, 
incidentally, is the same designation that would have been 
assigned had the actual audiological results been applied.  
See 38 C.F.R. § 4.85(f).  When these designations of impaired 
efficiency (Level XI for the right ear and Level I for the 
left ear) are applied to Table VII, the findings warrant a 10 
percent evaluation under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of her right ear hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 10 
percent rating currently assigned for right ear hearing loss 
is proper, and that the criteria for a higher evaluation have 
not been met.  Hence, the veteran's claim for an increased 
disability evaluation must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

III.  Analysis of Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

The veteran's claim for service connection for sinusitis 
previously has been considered and denied.  As indicated 
above, in an April 1985 decision, the RO denied, inter alia, 
service connection for sinusitis.  Evidence considered at 
that time consisted of the veteran's service medical records 
and the report of a February 1985 VA examination  that found 
no sinusitis.  Although the record does not include the 
specific document notifying the veteran of the April 1985 
rating action, the veteran subsequently filed a timely NOD 
with respect to another claim also denied in April 1985, and 
a January 1986 SOC indicates that the veteran had been 
notified of the April 1985 RO decision that same month.  
Hence, notice of the rating action-to include the denial of 
sinusitis-is presumed.  The veteran did not appeal the the 
denial of service connection for sinusitis.    Hence, the 
Board finds the April 1985 decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The present claim was initiated in August 1999.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the August 
1999 date of claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the April 1985 RO denial 
of service connection.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the claims file since the April 1985 denial 
in this case consists of an August 1997 MRI scan of the 
veteran's brain, showing mild mucosal thickening of both 
maxillary sinus floors, consistent with some mild chronic 
sinusitis; a May 1998 statement from the veteran's treating 
physician; a September 1999 report of VA medical examination; 
a July 2000 statement from the veteran's treating physician; 
and various statements from the veteran. 

Of the evidence added to the record, the Board notes that the  
September 1999 report of VA examination includes the 
examiner's notation as to sinus problems in service.  
Moreover, the August 1997 MRI scan reflects chronic 
sinusitis, and the September 1999 and private medical records 
establish that the veteran currently suffers from sinusitis.  
Together, this evidence constitutes new and material evidence 
to reopen the claim for service connection for sinusitis.  
The evidence is new, in that it wasn't previously before 
agency adjudicators, and is not cumulative or duplicative of 
other evidence of record.  The evidence is also material for 
purposes of reopening the claim.  As indicated above, the 
medical evidence now establishes a chronic disability (not 
shown at the time of the prior denial), and, when considered 
along with the veteran's assertions, this evidence tends to 
suggest the possibility of a nexus between service and 
current sinusitis.  While none of the evidence definitively 
establishes such a medical relationship, the Board notes 
that, to constitute new and material evidence for the 
purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.   The Board finds that 
newly received medical evidence identified above meets this 
requirement.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for sinusitis 
are met.


ORDER

An increased disability rating for hearing loss of the right 
ear is denied.

As new and material evidence to reopen the claim of service 
connection for sinusitis has been received, the appeal is 
granted to this extent.



REMAND

The Board finds that additional development of the claims on 
appeal for service connection for sinusitis, on the merits, 
and for dizziness with loss of balance, and for tinnitus is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

As indicated above, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active service.  Service connection also may be 
granted, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition.  See 38 U.S.C.A. 38 C.F.R. §  3.310(a) (2003).

In this case, the veteran contends that her sinus problems 
began in service.  The post-service medical evidence notes 
sinus problems in service, includes assessments of  mild 
chronic sinusitis.  The Board finds that such medical 
evidence is insufficient to decide the claim on appeal.  More 
definitive medical evidence as to whether there is a medical 
relationship between any such current disability and service 
is needed to fairly resolve the question on appeal.  

As regards the claim for  service connection for a disability 
manifested by dizziness with loss of balance, the Board notes 
that service medical records reflect a complaint of dizziness 
in August 1974.  The post-service medical evidence includes 
an April 1989 clinical assessment of vertigo.  While the 
report of an October 1999 VA examination noted "constant 
disturbance of balance," there is no medical evidence 
addressing the nature of any current pathology underlying the 
veteran's complaints, or whether there is a medical nexus 
between any such disability and the veteran's active service, 
to include the complaint of dizziness noted therein.  

Further, with respect to the claim for service connection for 
tinnitus, the Board notes a  July 2000 clinical assessment 
suggests that the veteran's tinnitus may be associated with 
the right-sided nerve hearing loss.  Here again, while the 
veteran reported tinnitus at the most recent VA examination 
in September 2003, the examiner did not offer an opinion as 
to the etiology of that condition.  

Under these circumstances, the Board finds that further 
medical development of each claim remaining on appeal is 
warranted.  .  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).Hence, the RO should arrange 
for the veteran to undergo appropriate VA examinations.  The 
veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any  scheduled examination(s), the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to the 
veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo further examination, the 
RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§  3.159 (2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record. The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA ear, nose and throat, and general 
medical examinations to obtain 
information as to the nature etiology of 
the veteran's sinusitis, a disability 
manifested by dizziness with loss of 
balance, and tinnitus.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to each  
physician designated to examine the 
veteran, and the reports of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies, and all clinical findings 
should be reported in detail.  Each 
examiner should set forth  examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) reports.

The otolarngologist (ear, nose and throat 
physician) should indicate whether the 
veteran currently suffers from tinnitus, 
and, if so, whether at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability (a) is 
the result of disease or injury incurred 
or aggravated during service, or (b) was 
caused or is aggravated by the service-
connected right ear hearing loss.   If 
aggravation by service-connected 
disability is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The general medical examiner should 
identify all current pathology associated 
with the veteran's complaints of 
dizziness and loss of balance, and 
clearly state whether the veteran 
continues to suffer from chronic 
sinusitis.  With respect to each such 
diagnosed disability, the examiner offer 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that such disability is 
the result of disease or injury incurred 
or aggravated during service.  . 

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



